



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Tucker, 2012
    ONCA 317

DATE: 20120514

DOCKET: C52513

Laskin, Feldman and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raphael Tucker

Appellant

Victor Giourgas and Theodore Sarantis, for the appellant

Roger A. Pinnock, for the respondent

Heard and released orally: April 26, 2012

On appeal from the conviction entered on March 17, 2010
    and the sentence imposed on May 20, 2010 by Justice David Price of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant argues four grounds of appeal against conviction.  First,
    the appellant submits that the trial judge relied on the complainants prior
    consistent statements to support his finding that the complainants evidence
    was credible.  We disagree.

[2]

The trial judge does make reference to the complainants prior
    consistent statements.  However, the trial judges credibility finding is in a
    separate section of his reasons and does not rely on these prior consistent
    statements.

[3]

Second, the appellant submits that the trial judge improperly relied on
    his initial refusal to cooperate with the police.  He points to para. 121 of
    the trial judges reasons and contends that the trial judge used his non-co-operation
    as evidence of consciousness of guilt.  Again, we disagree.

[4]

In that paragraph, the trial judge was simply responding to and
    rejecting a defence argument that the absence of blood in the apartment
    supported the appellants version of events.

[5]

Third, the appellant contends that the trial judge erred in his approach
    to reasonable doubt, and particularly erred because he failed to give proper
    effect to the appellants physical limitation.  We do not accept this
    contention.

[6]

Even the defence medical expert acknowledged that the appellants physical
    limitation did not prevent him from holding the complainant by her wrists
    though it might have made it more difficult to do so.  It was, therefore, open
    to the trial judge to accept the complainants evidence that the appellant held
    her down in the way that she described.

[7]

Finally, the appellant submits that the trial judge failed to take
    account of the exculpatory portions of the appellants statement.  We do not
    accept this submission.

[8]

In the part of the statement the appellant says is exculpatory, he
    acknowledges kissing and fondling but denies penetration.  That position was
    advanced by his counsel in submissions to the trial judge.  The position put
    forward by defence counsel came from his clients statement and the trial judge
    acknowledged this in the dialogue with defence counsel.  The trial judge was
    well aware of the contents of the statement but nonetheless rejected the
    appellants defence.  We note as well that the trial judge dealt with the
    defence of honest but mistaken belief in consent.  That defence came solely
    from the appellants statement, further demonstrating that the trial judge
    considered the statement in his reasons.

[9]

For these brief reasons, the conviction appeal is dismissed.

[10]

The
    appellant also challenges the sentence he received.  We see no error in the
    sentence that the trial judge imposed.

[11]

Accordingly,
    the sentence appeal is also dismissed.

John Laskin J.A.

K. Feldman J.A.

David Watt J.A.


